Citation Nr: 9906616	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a September 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
February 1974 to April 1974, appealed that decision to the 
Board.  During the course of the claim the veteran relocated, 
and the appeal has since been further developed and certified 
to the Board by the RO in Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran had less than 90 days of active service.

2.  The veteran was not diagnosed with multiple sclerosis in 
service, nor have symptoms attributable to multiple sclerosis 
been identified to have been present during service.

3.  The veteran's claim of entitlement to service connection 
for multiple sclerosis is not supported by cognizable 
evidence demonstrating that such claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for multiple 
sclerosis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

Multiple sclerosis has been defined as a chronic disorder for 
VA compensation purposes.  A chronic disease is considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service, if 
such becomes manifest to a compensable degree within a 
prescribed period.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Multiple sclerosis is presumed to have been incurred during 
service if such becomes manifest to a compensable degree 
within seven years following separation from service.  Such 
is sufficient to establish evidence of the required nexus.  
See Traut v. Brown, 6 Vet. App. 498, 502 (1994).  However, 
for this presumption to be made, the veteran must have served 
90 days or more during a period of war or after December 31, 
1946.  The requirement of 90 days of service means active, 
continuous service within or extending into or beyond a war 
period, or which began before and extended beyond December 
31, 1946, or began after that date.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (1998) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

As an initial matter, the veteran's Department of Defense 
Form 214 reflects that the veteran had less than 90 days of 
active service, such that he is not entitled to a presumption 
of service incurrence for multiple sclerosis, or any other 
chronic disorder.  That is, any diagnosis of multiple 
sclerosis made after service, even within seven years 
following his separation, would not lead to a presumption of 
service incurrence.  Similarly, any post-service symptom 
noted within seven years of separation, subsequently 
identified as a manifestation of multiple sclerosis, would 
not lead to a presumption of service connection.

The veteran's service entrance examination report does not 
reflect that the veteran then had a diagnosis of multiple 
sclerosis, or that he reported a history of multiple 
sclerosis.  Other service medical records reflect no 
complaints or findings as to multiple sclerosis.  The veteran 
waived a separation examination, and in an April 1974 record, 
the veteran denied a change in his medical condition since 
his last examination.  

Various treatment records reflect that the veteran was first 
diagnosed with multiple sclerosis in March 1993.  A May 1993 
VA treatment record noted that the veteran then had a history 
of urinary problems, and increased numbness in his 
extremities.  Possible multiple sclerosis was noted.  An 
October 1993 record from the VA Medical Center in Little Rock 
noted that the veteran was receiving a high dose of steroids.  
Other treatment records reflect ongoing treatment for 
multiple sclerosis.  

A May 1994 VA examination continued the diagnosis of multiple 
sclerosis.  At that time, the veteran reported that, during 
service, he experienced some numbness in his right arm and 
leg and that he was also hospitalized with swelling in the 
neck.  He indicated that military clinicians could not 
identify the cause of the swelling.  

Initially, the Board notes that the veteran informed the VA 
examiner who conducted the May 1994 VA examination that he 
received hospital treatment in service for swelling in the 
neck, a symptom the veteran purports to link to the later 
diagnosed multiple sclerosis.  While, generally, evidentiary 
assertions such as lay statements must be accepted as true 
for the purposes of determining whether a claim is well 
grounded, an assertion that is inherently incredible or that 
beyond the competence of the person making the statement need 
not be accepted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
In this claim, a review of service medical records does not 
substantiate this assertion, there having been only one 
period of inpatient care during the veteran's short period of 
service and that having occurred in March 1974 for acute 
respiratory disease.  Furthermore, no explanation is offered 
to explain an absence of treatment records.  Thus, the Board 
does finds the veteran statement as to inservice 
hospitalization for treatment of neck swelling to be 
inherently incredible.

Looking at the veteran's treatment records, both VA and 
private, the Board finds that no medical professional has 
attributed a current diagnosis of multiple sclerosis to 
service or to any incident thereto.  Moreover, none has 
identified the veteran's few physical problems in service as 
indicia of early multiple sclerosis.  As the veteran did not 
have multiple sclerosis in service, and as neither private 
nor VA clinicians have identified any recorded inservice 
physical problems to be indicative of the onset of multiple 
sclerosis, the Board must find that this claim is not 
plausible, and must be denied as not well grounded.

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
it appears denied the veteran's claim most recently on the 
merits, while the Board has concluded that the claim is not 
well grounded.  Judicial precedent is to the effect that when 
an RO does not specifically address the question whether a 
claim is well grounded but rather proceeds to adjudication on 
the merits, there is no prejudice to the appellant solely 
from the omission of the well grounded claim analysis.   
Meyer v. Brown, 
9 Vet. App. 425, 432 (1996); see Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board has considered the doctrine of reasonable doubt.  
However, as the veteran's claim does not even cross the 
threshold of being a well grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, in denying the claim as not well grounded, the Board 
does sympathize with the veteran, as his physical problems 
due to multiple sclerosis are no doubt severe.  However, the 
record of evidence presented fails to show that his claim 
therefor is plausible or capable of substantiation.  The 
Board notes that it has not been made aware of any 
outstanding evidence which could serve to well ground the 
veteran's claim for service connection.  As well, VA has no 
duty to assist in the absence of a well-grounded claim.  
Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 
140 (1994).  There is likewise no further duty on the part of 
VA, beyond the discussion above, to inform the veteran of the 
evidence necessary to complete his application for the 
benefit sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for multiple sclerosis is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

